Hurt, J.
Louis Marshall was convicted of an aggravated assault.
The information charges that “Louis Marshall did, on or about the twenty-fifth day of February, A. D. 1882, in the said county of Fort Bend, State of Texas, make an aggravated assault upon one Thomas Tolliver,” etc. For an aggravated assault this information is fatally defective.
There is no act, fact or ground of aggravation charged. (Key v. The State, 12 Texas Ct. App., 506.) It being sufficient.for simple assault (the case of Pierce v. The State, 26 Texas, 114, having been overruled), we will not dismiss the prosecution, but remand the cause for trial upon that charge.
The judgment is reversed and the cause remanded.

Reversed and remanded.

Opinion delivered February 17, 1883.